DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneck et al. (US 20150335985).
As to claim 1, Schneck discloses a method of making a snowsport apparatus with non-Newtonian materials (Abstract).  Schneck discloses that the method comprises of forming a core by: forming a core body including an outer surface including an upper surface and a lower surface, the core body including a first thickness defining a first 
As to claim 2, the method of claim 1 is taught as seen above.  Schneck discloses that a fluid impermeable material may be placed around the first material ( as the non-Newtonian material is part of the core and the core is laminated together, thus, the lamination around the core serves as a fluid impermeable layer around said non-Newtonian material (Id.).
As to claim 3, the method of claim 1 is taught as seen above.  Scheck discloses that rubber strips are installed as a buffer element in the first material (Fig. 1-9; paragraphs 21 and 30-39).
As to claim 4, the method of claim 1 is taught as seen above.  Schneck discloses that the first material is incorporated into the core (Id.).
As to claim 5, the method of claim 4 is taught as seen above.  Schneck discloses that the core may be formed from the first material (Id.).
As to claim 7, the method of claim 4 is taught as seen above.  Schneck discloses wherein incorporating the first material further comprises of forming at least a void 
As to claim 8, the method of claim 7 is taught as seen above.  Schneck discloses a step of sealing the interior surface with a fluid impermeable seal when the non-Newtonian fluid is sealed within the core body (Fig. 1-9; paragraphs 22-24, 27 and 30-39).
As to claims 9 and 10, the method of claim 7 is taught as seen above.  Schneck discloses that the void further comprises at least an opening in the outer surface, and further comprising sealing the opening (the channel 140 includes the top opening to the outer surface and as the first material is part of the core and the core is laminated together, thus the lamination around the serves as the fluid impermeable layer around, thus sealing the interior surface and securing the first material within the channel (Id.).
As to claim 16, the method of claim 1 is taught as seen above.  Schneck discloses wherein incorporating the first material further comprises incorporating the first material in a layer between the core and the base (the sheet layer 110, which is similar to sheet layer 20 between the base 10 and the core 25 which incorporates the non-Newtonian material (Fig. 1-9 and paragraph 34-39).
As to claims 17 and 18, the method of claim 1 is taught as seen above.  Schneck discloses installing a sidewall 40 adjacent a lateral wall of the core body (Fig. 1-9; paragraph 24, 36 and 39), wherein said sidewall may be incorporated with the non-Newtonian material (Id.).
As to claim 19, the method of claim 17 is taught as seen above.  Schneck discloses forming the void in the sidewall, inserting the first material (non-Newtonian material) in the void in the sidewall (Id.).
As to claims 20 and 21, the method of claim 1 is taught as seen above.  Schneck discloses installing an end spacer 45 adjacent to the terminal surface of the core body wherein the first material is incorporated into said end spacer (Id.). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schneck et al. (US 20150335985) in view of Hayashi et al. (US 4590023).
As to claim 6, the method of claim 5 is taught as seen above. Schneck fails to specifically teach or disclose that the first material may be molded to form the core.  Hayashi teached a similar ski manufacturing method including forming the core by molding the first material into the form of the core (Fig. 4-14; column 2, line 20 – column 3, line 16). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the core forming method of Hayashi in the method taught by Schneck because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of providing a first material in a desired shape for use as a core in a ski manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Claims 11-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneck et al. (US 20150335985).
As to claim 11, the method of claim 10 is taught as seen above.  Schneck teaches that the first material is secured to the sidewall via lamination (paragraph 36), but does not specifically teach securing the first material within the void further comprises adhering the first material to the interior surface.  It is the position of the Examiner that this would amount to routine experimentation, design choices and rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of the invention to secure the non-Newtonian material to the void and ensure that all the parts remain in place during the lamination step.
As to claim 12, the method of claim 1 is taught as seen above.  Schneck fails to specifically teach a step of incorporating the first material in the base.  However, Schneck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  This amounts to routine experimentation, design choices and rearrangement of parts which are obvious to one of ordinary skill in the art at the time of the invention.
As to claim 13, the method of claim 12 is taught as seen above.  Claim 13 is rejected for the same reasons as claim 11 above. 
As to claim 14, the method of claim 1 is taught as seen above.  Schneck fails to specifically teach or disclose incorporating a layer of the first material in the plurality of elements.  However, Schneck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  This amounts to routine experimentation, design choices and rearrangement of parts which are obvious to one of ordinary skill in the art at the time of the invention, thereby providing improved stiffness, vibration and dampening features as taught in paragraph 30.
As to claim 15, the method of claim 1 is taught as seen above.  Schneck discloses rubber strips but fails to specifically teach or disclose incorporating the first material in an elastomeric strip.  However, Schneck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  Incorporating a non-Newtonian material into the rubber strips would amount to routine experimentation, design choices and rearrangement of parts which are obvious to one of ordinary skill in the art at the time of the invention, thereby providing improved stiffness, vibration and dampening features as taught in paragraph 30.
As to claim 22, the method of claim 20 is taught as seen above.  Schneck fails to teach or disclose forming at least a void in the end spacer and inserting the first material into said void as claimed.  However, Schneck does teach that “In the same discontinuous manner, the non-Newtonian material may be incorporated into at least one portion of a sidewall, a core and a sheet layer.  The locations described within the laminated ski structure are examples and other location may be used as swell, particularly for a structure that may differ from the typical structure described”- paragraph 39.  Incorporating a non-Newtonian material into end spacer via filling voids would amount to routine experimentation, design choices and rearrangement of parts which are obvious to one of ordinary skill in the art at the time of the invention, thereby providing improved stiffness, vibration and dampening features as taught in paragraph 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745                                                                                                                                                                                             

/MARK A OSELE/           Primary Examiner, Art Unit 1745                                                                                                                                                                                                        August 14, 2021